On Motion for Rehearing.
Plaintiff’s motion for rehearing is before us, with the reply thereto of defendants Pinkston and Richburg.
Plaintiff’s motion has been fully considered but is overruled.
Under the Fourth Point stated in the motion, plaintiff expresses some uncertainty as to what part of the trial court’s judgment has been affirmed. We have affirmed that part of the trial court’s judgment which declares invalid the writ of execution and the levy made under the execution. (The levy, of course, if valid, would have constituted a lien on the plaintiff’s property.) In order to determine the effect and meaning of the trial court’s judgment, that judgment must be read with the order of December 29, 1944, granting plaintiff a temporary injunction, which it perpetuated, and it must also be read with the trial court’s conclusions of law; and when the judgment is so read, we construe it as enjoining any proceedings under the execution and the levy thereof on the ground that the return date invalidated the writ and thus invalidated the levy. Our affirmance perpetuated this part, and no other, of the trial court’s judgment. We say that the trial court’s judgment may stand to the extent that it invalidates the writ and the levy thereof on a ground which does not touch the Justice’s judgment; but we have remanded the plaintiff’s attack on the Justice’s judgment, for transfer to Dallas county. *606Plaintiff's attention is directed to the following language of our opinion:
“Defendants Pinkston and Richburg have not assigned error to the trial court’s judgment insofar as it determines that the writ of execution was returnable to an unlawful date and was invalid for that reason; and the trial court’s judgment restraining further proceedings under this writ may therefore be affirmed to the extent, but of course only to the extent, that it adjudicates the invalidity of this single execution (and the levy made thereunder) on this single ground. We have not undertaken to determine whether the trial court was correct in concluding that the return date invalidated the execution.”